Exhibit 10.1

 

THE NEW YORK TIMES COMPANY
1991 EXECUTIVE STOCK INCENTIVE PLAN
AS AMENDED THROUGH FEBRUARY 16, 2006

 


1.             NAME AND GENERAL PURPOSE

 

The name of this plan is The New York Times Company 1991 Executive Stock
Incentive Plan (hereinafter called the “Plan”). The purpose of the Plan is to
enable the Company (as hereinafter defined) to retain and attract executives who
enhance its tradition and contribute to its success by their ability, ingenuity
and industry, and to enable them to participate in the long-term success and
growth of the Company.

 


2.             DEFINITIONS


 


(A)           “AWARDS” HAS THE MEANING SPECIFIED IN SECTION 12 HEREOF.


 


(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)           “CASH PLAN” MEANS THE COMPANY’S 1991 EXECUTIVE CASH BONUS PLAN.


 


(D)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(E)           “COMMITTEE” MEANS THE COMMITTEE REFERRED TO IN SECTION 3 OF THE
PLAN. IF AT ANY TIME NO COMMITTEE SHALL BE IN OFFICE, THEN THE FUNCTIONS OF THE
COMMITTEE SPECIFIED IN THE PLAN SHALL BE EXERCISED BY THOSE MEMBERS OF THE BOARD
WHO ARE NON-EMPLOYEE DIRECTORS.


 


(F)            “COMMON STOCK” MEANS SHARES OF THE CLASS A COMMON STOCK OF THE
COMPANY.


 


(G)           “COMPANY” MEANS THE NEW YORK TIMES COMPANY, A CORPORATION
ORGANIZED UNDER THE LAWS OF THE STATE OF NEW YORK (OR ANY SUCCESSOR
CORPORATION), AND, UNLESS THE CONTEXT OTHERWISE REQUIRES, ITS SUBSIDIARIES (AS
HEREINAFTER DEFINED) AND OTHER NON-CORPORATE ENTITIES IN WHICH IT OWNS DIRECTLY
OR INDIRECTLY 20% OR MORE OF THE EQUITY INTERESTS. A “SUBSIDIARY” MEANS ANY
CORPORATION IN WHICH THE COMPANY POSSESSES DIRECTLY OR INDIRECTLY 50% OR MORE OF
THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK.


 


(H)           “CONSOLIDATED STATEMENT OF INCOME” MEANS THE CONSOLIDATED
STATEMENT OF INCOME (OR ANY COMPARABLE STATEMENT, HOWEVER DESIGNATED) OF THE
COMPANY, AUDITED BY THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY
AND CONTAINED IN THE COMPANY’S ANNUAL REPORT TO STOCKHOLDERS OR PROXY STATEMENT.


 


(I)            “DISABILITY” MEANS TOTAL DISABILITY AS DEFINED UNDER THE
COMPANY’S LONG-TERM DISABILITY PLAN, WHETHER OR NOT THE PARTICIPANT IS COVERED
BY SUCH PLAN, AS DETERMINED BY THE COMMITTEE.


 


(J)            “FAIR MARKET VALUE” MEANS THE ARITHMETIC MEAN OF THE HIGHEST AND
LOWEST SALES PRICES OF THE COMMON STOCK AS REPORTED BY THE NEW YORK STOCK
EXCHANGE (THE “NYSE”) (OR SUCH OTHER NATIONAL SECURITIES EXCHANGE ON WHICH THE
COMMON

 

--------------------------------------------------------------------------------


 


STOCK MAY BE LISTED AT THE TIME OF DETERMINATION, AND IF THE COMMON STOCK IS
LISTED ON MORE THAN ONE EXCHANGE, THEN ON THE ONE LOCATED IN NEW YORK OR IF THE
COMMON STOCK IS LISTED ONLY ON THE NATIONAL ASSOCIATION OF SECURITIES DEALERS
AUTOMATED QUOTATIONS SYSTEM (“NASDAQ”), THEN ON SUCH SYSTEM) ON THE DATE OF THE
GRANT OR OTHER DATE ON WHICH THE COMMON STOCK IS TO BE VALUED HEREUNDER. IF NO
SALE SHALL HAVE BEEN MADE ON THE NYSE, SUCH OTHER EXCHANGE OR THE NASDAQ ON SUCH
DATE OR IF THE COMMON STOCK IS NOT THEN LISTED ON ANY EXCHANGE OR ON THE NASDAQ,
FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN ACCORDANCE WITH
TREASURY REGULATIONS APPLICABLE TO INCENTIVE STOCK OPTIONS.


 


(K)           “INCOME BEFORE INCOME TAXES” MEANS THE AMOUNT DESIGNATED AS INCOME
BEFORE INCOME TAXES FOR THE APPLICABLE YEAR AND SHOWN SEPARATELY ON THE
CONSOLIDATED STATEMENT OF INCOME FOR SUCH YEAR.


 


(L)            “NON-EMPLOYEE DIRECTOR” MEANS ANY DIRECTOR OF THE COMPANY WHO AT
THE TIME OF ACTING IS A “NON-EMPLOYEE DIRECTOR” UNDER RULE 16B-3 OR ANY
SUCCESSOR RULE (“RULE 16B-3”) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”).


 


(M)          “PARTICIPANT” MEANS A KEY EMPLOYEE OF THE COMPANY WHO IS SELECTED
BY THE COMMITTEE TO PARTICIPATE IN ANY ONE OR MORE PARTS OF THE PLAN FROM AMONG
PERSONS WHO IN THE JUDGMENT OF THE COMMITTEE ARE KEY EMPLOYEES OF THE COMPANY.
IN GENERAL, KEY EMPLOYEES ARE THOSE EMPLOYEES WHO HAVE PRINCIPAL RESPONSIBILITY
FOR, OR WHO CONTRIBUTE SUBSTANTIALLY TO, THE MANAGEMENT EFFICIENCY, EDITORIAL
ACHIEVEMENT OR FINANCIAL SUCCESS OF THE COMPANY. ONLY EMPLOYEES OF THE NEW YORK
TIMES COMPANY, ITS SUBSIDIARIES AND OTHER NON-CORPORATE ENTITIES IN WHICH IT
OWNS DIRECTLY OR INDIRECTLY 40% OR MORE OF THE EQUITY INTERESTS ARE ELIGIBLE TO
PARTICIPATE IN THE PLAN.


 


(N)           “RETIREMENT” MEANS RETIREMENT AS DEFINED BY THE TERMS OF “THE NEW
YORK TIMES COMPANIES PENSION PLAN” WHICH BECAME EFFECTIVE DECEMBER 31, 1988, OR
ANY SUCCESSOR RETIREMENT PLAN, WHETHER OR NOT THE PARTICIPANT IS A MEMBER OF
SUCH RETIREMENT PLAN, AND, IN THE CASE OF EMPLOYEES OF AFFILIATED PUBLICATIONS,
INC., OR ANY SUBSIDIARY THEREOF, WHO RETIRE UNDER THE TERMS OF THE GLOBE
NEWSPAPER COMPANY RETIREMENT PLAN, WHICH BECAME EFFECTIVE JANUARY 1, 1994 (THE
“GLOBE PENSION PLAN”) OR ANY SUCCESSOR RETIREMENT PLAN, “RETIREMENT” SHALL ALSO
MEAN RETIREMENT AS DEFINED BY THE TERMS OF THE GLOBE PENSION PLAN OR ANY
SUCCESSOR PLAN.

 


3.             ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Board or the Committee appointed by it and
composed of two or more directors all of whom shall be Non-Employee Directors.
The membership of the Committee shall be constituted so as to comply at all
times with the applicable requirements of Rule 16b-3, and with the
administration requirements of Section 162(m)(4)(C) of the Code. The Committee
shall serve at the pleasure of the Board and shall have such powers as the Board
may from time to time confer upon it.

 

2

--------------------------------------------------------------------------------


 


4.             OPTIONS AND AWARDS UNDER THE PLAN

 

Options, which include “Non-Qualified Options” and “Incentive Stock Options” or
combinations thereof, are rights to purchase Common Stock. Non-Qualified Options
and Incentive Stock Options are subject to the terms, conditions and
restrictions provided in Part I of the Plan.

 

Awards under the Plan may include one or more of the following types, either
alone or in any combination thereof: (i) “Stock Awards,” (ii) “Restricted Stock
Awards,” (iii) “Retirement Unit Awards,” (iv) “Annual Performance Awards,” (v)
“Performance Awards” or “Other Awards” and (vi) “Long-Term Performance Awards.”

 

Stock Awards are granted under Part IIA of the Plan. Restricted Stock Awards are
granted under Part IIB of the Plan. Retirement Unit Awards are granted under
Part IIC of the Plan. Annual Performance Awards are granted under Part IID of
the Plan. Performance Awards or Other Awards are granted under Part IIE of the
Plan. Awards are subject to the terms, conditions and restrictions provided in
the respective subparts of Part II of the Plan. Annual Performance Awards will
be based exclusively on the criteria set forth in Section 27A. Long-Term
Performance Awards are granted under Part IIF of the Plan. Long-Term Performance
Awards will be based exclusively on the criteria set forth in Section 28A.

 

PART I  STOCK OPTIONS

 


5.             PURPOSE


 

The purpose of the Stock Option portion of the Plan is to provide an added
incentive for effective service and high levels of performance to Participants
by affording them an opportunity, under the terms of the Plan, to acquire Common
Stock and thereby to increase their proprietary interest in the continued
progress and success of the Company.

 


6.             DETERMINATION OF OPTIONEES; SHARES SUBJECT TO OPTIONS


 


(A)           THE COMMITTEE MAY GRANT OPTIONS TO PURCHASE COMMON STOCK
(“OPTIONS”) TO PARTICIPANTS IN SUCH AMOUNTS AS THE COMMITTEE MAY DETERMINE,
SUBJECT TO THE CONDITIONS AND LIMITATIONS SET FORTH IN THE PLAN. OPTIONS MAY BE
GRANTED IN COMBINATION WITH AWARDS MADE UNDER THE PLAN, AND OPTIONS MAY BE
GRANTED TO ANY PARTICIPANT WHETHER OR NOT HE OR SHE WAS ELIGIBLE FOR, OR
RECEIVED, AN AWARD.


 


(B)           THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH OPTIONS
MAY BE GRANTED TO ANY KEY EMPLOYEE DURING ANY CALENDAR YEAR SHALL NOT EXCEED
400,000 (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS 28 AND 29 HEREOF).


 


(C)           THERE MAY BE ISSUED UNDER THE PLAN PURSUANT TO THE EXERCISE OF
OPTIONS, AN AGGREGATE OF NOT MORE THAN 60,000,000 SHARES OF COMMON STOCK,
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS 28 AND 29 HEREOF. SHARES OF COMMON
STOCK ISSUED PURSUANT TO OPTIONS MAY BE EITHER AUTHORIZED BUT UNISSUED SHARES,
TREASURY SHARES, REACQUIRED SHARES, OR ANY COMBINATION THEREOF. ANY SHARES
SUBJECT TO AN OPTION WHICH EXPIRES WITHOUT BEING EXERCISED SHALL BE AVAILABLE
FOR ISSUANCE UNDER NEW OPTIONS.

 

3

--------------------------------------------------------------------------------


 


7.             OPTION PRICE


 

The exercise price of Common Stock subject to Options granted pursuant to the
Plan shall be the Fair Market Value thereof at the time the Option is granted.
If a Participant owns or is deemed to be the owner of, by reason of the
attribution rules under Section 425(d) of the Code, more than 10% of the
combined voting power of all classes of the stock of the Company or any
subsidiary of the Company and an Option granted to such Participant is intended
to qualify as an Incentive Stock Option within the meaning of Section 422 of the
Code, the option price shall be no less than 110% of the Fair Market Value of
the Common Stock on the date the Option is granted.

 


8.             PAYMENT OF OPTION PRICE


 

The purchase price is to be paid in full when the Option is exercised and Common
Stock will be delivered only against such payment. Payment of the option price
may be made (i) in cash, (ii) by delivering a properly executed exercise notice
to the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price (or by otherwise arranging, in a manner satisfactory to the
Company, for a broker to promptly pay the purchase price to the Company),
(iii) by delivering to the Company shares of Common Stock previously owned, or
(iv) by any combination of the foregoing forms, all subject to the approval of
the Committee and to such rules as the Committee may adopt. In determining the
number of shares of Common Stock necessary to be delivered to the Company, such
Common Stock shall be valued at Fair Market Value.

 


9.             TYPES OF STOCK OPTIONS


 


(A)           OPTIONS GRANTED UNDER THE PLAN MAY BE TWO TYPES, AN INCENTIVE
STOCK OPTION (“INCENTIVE STOCK OPTION”) AND A NON-QUALIFIED STOCK OPTION
(“NON-QUALIFIED OPTION”). IT IS INTENDED THAT INCENTIVE STOCK OPTIONS GRANTED
HEREUNDER SHALL CONSTITUTE INCENTIVE STOCK OPTIONS WITHIN THE MEANING OF SECTION
422 OF THE CODE. ANYTHING IN THE PLAN TO THE CONTRARY NOTWITHSTANDING, (I) NO
PROVISION OF THIS PLAN RELATING TO INCENTIVE STOCK OPTIONS SHALL BE INTERPRETED,
AMENDED OR ALTERED, NOR SHALL ANY DISCRETION OR AUTHORITY GRANTED UNDER THE PLAN
BE SO EXERCISED, SO AS TO DISQUALIFY EITHER THE PLAN OR ANY INCENTIVE STOCK
OPTION GRANTED UNDER SUCH PROVISIONS OF THE CODE, AND (II) NO OPTION DESIGNATED
BY THE COMMITTEE AS A NON-QUALIFIED OPTION SHALL CONSTITUTE AN INCENTIVE STOCK
OPTION. IN FURTHERANCE OF THE FOREGOING AND NOT BY WAY OF LIMITATION, NO
INCENTIVE STOCK OPTION SHALL BE GRANTED TO A PARTICIPANT WHO IS NOT AN EMPLOYEE
OF THE NEW YORK TIMES COMPANY OR ONE OF ITS SUBSIDIARIES.


 


(B)           IF THE AGGREGATE FAIR MARKET VALUE OF THE COMMON STOCK (DETERMINED
AS OF THE DATE OF GRANT) FOR WHICH ANY OPTIONEE MAY FOR THE FIRST TIME EXERCISE
INCENTIVE STOCK OPTIONS IN ANY CALENDAR YEAR UNDER THE PLAN AND ANY OTHER STOCK
OPTION PLAN OF THE COMPANY, CONSIDERED IN THE AGGREGATE, EXCEEDS $100,000, SUCH
EXCESS INCENTIVE STOCK OPTIONS WILL BE TREATED AS NON-QUALIFIED OPTIONS.

 

4

--------------------------------------------------------------------------------


 


10.          TERMS OF STOCK OPTIONS


 


(A)           EACH OPTION WILL BE FOR A TERM OF NOT MORE THAN TEN YEARS FROM THE
DATE OF GRANT, EXCEPT THAT IF A PARTICIPANT OWNS OR IS DEEMED TO BE THE OWNER
OF, BY REASON OF THE ATTRIBUTION RULES OF SECTION 425(D) OF THE CODE, MORE THAN
10% OF THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY AND AN INCENTIVE STOCK OPTION IS GRANTED TO SUCH
PARTICIPANT, THE TERM OF SUCH OPTION SHALL BE NO MORE THAN FIVE YEARS FROM THE
DATE OF GRANT.


 


(B)           AN OPTION MAY NOT BE EXERCISED WITHIN ONE YEAR AFTER THE DATE OF
GRANT EXCEPT IN THE CASE OF THE DEATH OF THE OPTIONEE OR UPON TERMINATION OF
ACTIVE EMPLOYMENT WITH THE COMPANY BY REASON OF THE DISABILITY OR RETIREMENT OF
THE OPTIONEE DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL
HAVE THE DISCRETION TO PROVIDE FOR THE IMMEDIATE EXERCISABILITY OF THE OPTIONS
IN SUCH ADDITIONAL CIRCUMSTANCES AS THE COMMITTEE IN ITS DISCRETION SHALL
DETERMINE. THEREAFTER, AN OPTION SHALL BE EXERCISABLE IN SUCH INSTALLMENTS, IF
ANY, AS THE COMMITTEE MAY SPECIFY, AND SHALL BE EXERCISABLE DURING THE
OPTIONEE’S LIFETIME ONLY BY THE OPTIONEE (OR, IF THE OPTIONEE IS DISABLED, BY
ANY GUARDIAN OR OTHER LEGAL REPRESENTATIVE APPOINTED TO REPRESENT HIM OR HER)
AND, EXCEPT AS PROVIDED IN SUBSECTIONS (C) AND (D) BELOW, SHALL NOT BE
EXERCISABLE BY THE OPTIONEE UNLESS AT THE TIME OF EXERCISE SUCH OPTIONEE IS AN
EMPLOYEE OF THE COMPANY.


 


(C)           UPON TERMINATION OF ACTIVE EMPLOYMENT WITH THE COMPANY BY REASON
OF DISABILITY OR RETIREMENT, AN OPTIONEE (OR, IF THE OPTIONEE IS DISABLED, ANY
GUARDIAN OR LEGAL REPRESENTATIVE APPOINTED TO REPRESENT HIM OR HER) MAY EXERCISE
ALL OPTIONS OTHERWISE EXERCISABLE BY HIM OR HER AT THE TIME OF SUCH TERMINATION
OF EMPLOYMENT (SUBJECT TO THE PROVISIONS OF SUBSECTION (E) BELOW) UNTIL THE
EXPIRATION THEREOF. IN THE EVENT AN OPTIONEE DIES WHILE EMPLOYED BY THE COMPANY
OR AFTER TERMINATION OF EMPLOYMENT BY REASON OF DISABILITY OR RETIREMENT, THE
PERSON WHO ACQUIRED THE RIGHT TO EXERCISE HIS OR HER OPTIONS BY REASON OF THE
DEATH OF THE OPTIONEE, AS PROVIDED IN SECTION 30 HEREOF, MAY EXERCISE SUCH
OPTIONS OTHERWISE EXERCISABLE AT THE TIME OF DEATH (SUBJECT TO THE PROVISIONS OF
SUBSECTION (E) BELOW) AT ANY TIME UNTIL THE EXPIRATION THEREOF.


 


(D)           UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY FOR ANY REASON
OTHER THAN DEATH, RETIREMENT OR DISABILITY, THE OPTIONEE MAY EXERCISE ALL
OPTIONS OTHERWISE EXERCISABLE BY HIM OR HER AT THE TIME OF SUCH TERMINATION OF
EMPLOYMENT FOR AN ADDITIONAL ONE YEAR AFTER SUCH TERMINATION OF EMPLOYMENT. UPON
TERMINATION OF EMPLOYMENT WITH THE COMPANY AS A RESULT OF THE SALE OR OTHER
DISPOSITION OF A SUBSIDIARY OR DIVISION OF THE COMPANY, MANAGEMENT SHALL HAVE
THE DISCRETION TO EXTEND THE PERIOD THE OPTIONEE MAY EXERCISE ALL OPTIONS,
OTHERWISE EXERCISABLE BY HIM OR HER FOR AN ADDITIONAL ONE YEAR AFTER SUCH
TERMINATION OF EMPLOYMENT AS DESCRIBED ABOVE, UP TO AN ADDITIONAL TWO YEARS (FOR
A MAXIMUM PERIOD OF THREE YEARS) AFTER SUCH TERMINATION OF EMPLOYMENT. IN THE
EVENT OF A TERMINATION AS DESCRIBED IN THE PRECEDING SENTENCE, THE ONE-YEAR
PERIOD REFERRED TO IN THE FOLLOWING SENTENCES IN THIS SECTION 10(D) SHALL BE
EXTENDED ACCORDINGLY. IN THE EVENT SUCH OPTIONEE DIES WITHIN SUCH ONE-YEAR
PERIOD, THE PERSON WHO ACQUIRED THE RIGHT TO EXERCISE HIS OR HER OPTIONS BY
REASON OF THE DEATH OF THE OPTIONEE, AS

 

5

--------------------------------------------------------------------------------


 


PROVIDED IN SECTION 30 HEREOF, MAY EXERCISE SUCH OPTIONS AT ANY TIME WITHIN THE
PERIOD OF THE GREATER OF (I) THE REMAINDER OF THE ONE-YEAR PERIOD DESCRIBED IN
THE FOREGOING SENTENCE, OR (II) THREE MONTHS FROM THE DATE OF THE OPTIONEE’S
DEATH. FOR PURPOSES OF THIS SECTION 10(D), IN THE EVENT THAT ANY OPTIONEE IS
REHIRED BY THE COMPANY WITHIN ONE YEAR OF SUCH OPTIONEE’S TERMINATION OF
EMPLOYMENT WITH THE COMPANY, SUCH OPTIONEE SHALL BE DEEMED NOT TO HAVE
TERMINATED EMPLOYMENT FOR PURPOSES OF DETERMINING THE EXPIRATION DATE OF ALL
UNEXPIRED NON-QUALIFIED STOCK OPTIONS HELD BY SUCH INDIVIDUAL ON THE DATE OF
REHIRE, WITH THE EFFECT THAT SUCH OPTIONS SHALL CONTINUE TO BE EXERCISABLE AT
ANY TIME UNTIL THE EXPIRATION THEREOF (SUBJECT TO THE TERMS THEREOF AND THE
PROVISIONS OF THIS SECTION 10).


 


(E)           NOTWITHSTANDING ANY OF THE FOREGOING, NO OPTION SHALL BE
EXERCISABLE IN WHOLE OR IN PART AFTER THE EXPIRATION DATE PROVIDED IN THE
OPTION. IN THE EVENT OF THE DEATH OF THE OPTIONEE WHILE EMPLOYED BY THE COMPANY,
OR THE DISABILITY OR RETIREMENT OF THE OPTIONEE, THE COMMITTEE SHALL HAVE THE
DISCRETION TO PROVIDE FOR THE ACCELERATION OF THE EXERCISABILITY OF OPTIONS
EXERCISABLE OVER A PERIOD OF TIME, OR ALTERNATIVELY, TO PROVIDE FOR ALL OR ANY
PART OF SUCH OPTIONS TO CONTINUE TO BECOME EXERCISABLE IN SUCH INSTALLMENTS AS
ORIGINALLY SPECIFIED BY THE COMMITTEE, OR SUCH REVISED INSTALLMENTS AS SPECIFIED
BY THE COMMITTEE AT THE TIME OF TERMINATION OF EMPLOYMENT (BUT IN NO EVENT
BEYOND THE ORIGINAL EXPIRATION DATE), IN EITHER CASE SUBJECT TO SUCH CONDITIONS
AS DETERMINED BY THE COMMITTEE IN ITS DISCRETION.


 


(F)            NO OPTION SHALL BE TRANSFERABLE OTHERWISE THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION. NOTWITHSTANDING THE FOREGOING SENTENCE, THE
COMMITTEE MAY DETERMINE THAT OPTIONS GRANTED TO A PARTICIPANT OR A SPECIFIED
GROUP OF PARTICIPANTS MAY BE TRANSFERRED BY THE PARTICIPANT TO ONE OR MORE
MEMBERS OF THE PARTICIPANT’S IMMEDIATE FAMILY, TO A PARTNERSHIP OR LIMITED
LIABILITY COMPANY WHOSE ONLY PARTNERS OR MEMBERS ARE MEMBERS OF THE
PARTICIPANT’S IMMEDIATE FAMILY, OR TO A TRUST ESTABLISHED BY THE PARTICIPANT FOR
THE BENEFIT OF ONE OR MORE MEMBERS OF THE PARTICIPANT’S IMMEDIATE FAMILY;
PROVIDED, HOWEVER, THAT NO INCENTIVE STOCK OPTIONS MAY BECOME TRANSFERABLE IF
INCONSISTENT WITH SECTION 422 OF THE CODE, UNLESS THE PARTICIPANT CONSENTS. FOR
THIS PURPOSE, “IMMEDIATE FAMILY” MEANS THE PARTICIPANT’S SPOUSE, PARENTS,
CHILDREN (INCLUDING ADOPTED AND STEP-CHILDREN), GRANDCHILDREN AND THE SPOUSES OF
SUCH PARENTS, CHILDREN (INCLUDING ADOPTED AND STEP-CHILDREN) AND GRANDCHILDREN.
A TRANSFEREE DESCRIBED IN THIS SUBSECTION MAY NOT FURTHER TRANSFER AN OPTION. AN
OPTION TRANSFERRED PURSUANT TO THIS SUBSECTION SHALL REMAIN SUBJECT TO THE
PROVISIONS OF THE PLAN AND SHALL BE SUBJECT TO SUCH OTHER RULES AS THE COMMITTEE
SHALL DETERMINE.

 


11.          OPTION AGREEMENTS

 

In consideration of any Options granted to a Participant under the Plan, if
requested by the Committee, such Participant shall enter into an Option
Agreement with the Company providing such other terms as the Committee may deem
advisable.

 

6

--------------------------------------------------------------------------------


 

PART II  AWARDS

 


12.          FORM OF AWARDS


 

The Award portion of the Plan is designed to provide incentives for Participants
by the making of awards of supplemental compensation (“Awards”). The Committee,
subject to the terms and conditions hereof, may make Awards to a Participant in
any one, or in any combination, of the following forms:

 


(A)           COMMON STOCK AS PROVIDED IN PART IIA OF THE PLAN (“STOCK AWARDS”);


 


(B)           RESTRICTED STOCK AS PROVIDED IN PART IIB OF THE PLAN (“RESTRICTED
STOCK AWARDS”);


 


(C)           RETIREMENT UNITS AS PROVIDED IN PART IIC OF THE PLAN (“RETIREMENT
UNIT AWARDS”);


 


(D)           ANNUAL PERFORMANCE AWARDS AS PROVIDED IN PART IID OF THE PLAN
(“ANNUAL PERFORMANCE AWARDS”);


 


(E)           PERFORMANCE AWARDS (“PERFORMANCE AWARDS”) OR OTHER FORMS OF AWARDS
(“OTHER AWARDS”), AS PROVIDED IN PART IIE OF THE PLAN; AND


 


(F)            LONG-TERM PERFORMANCE AWARDS AS PROVIDED IN PART IIF OF THE PLAN
(“LONG-TERM PERFORMANCE AWARDS”).


 

Awards may be made to a Participant whether or not he or she is receiving an
Option grant under Part I of the Plan for the year and whether or not he or she
receives an award under the Cash Plan. Awards will be based on a Participant’s
performance in those areas for which the Participant is directly responsible.
Performance for this purpose may be measured by the achievement of specific
management goals such as, but not limited to, an increase in earnings or the
operating cash flow of the Company, outstanding initiative or achievement in any
department of the Company, or any other standards specified by the Committee.
Annual Performance Awards will be based exclusively on the criteria set forth in
Section 27A. Long-Term Performance Awards will be based exclusively on the
criteria set forth in Section 28A.

 


13.          MAXIMUM AMOUNT AVAILABLE FOR THE ACCRUAL OF AWARDS UNDER PART II OF
THE PLAN FOR ANY YEAR


 


(A)           NO ACCRUAL FOR AWARDS SHALL BE MADE HEREUNDER (OR UNDER THE CASH
PLAN) FOR ANY YEAR UNLESS CASH DIVIDENDS OF NOT LESS THAN FIVE CENTS ($.05) PER
SHARE (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS 28 AND 29 HEREOF) HAVE BEEN
DECLARED ON THE OUTSTANDING CLASS A AND CLASS B COMMON STOCK OF THE COMPANY
DURING SUCH YEAR.


 


(B)           IN THE EVENT THAT THE ABOVE CONDITION IS MET FOR ANY YEAR DURING
THE CONTINUANCE OF THIS PLAN, THE MAXIMUM AGGREGATE AMOUNT THAT MAY BE ACCRUED
FOR AWARDS UNDER THE PLAN AND THE CASH PLAN FOR SUCH YEAR SHALL BE 4% OF INCOME
BEFORE INCOME TAXES. THE COMMITTEE, IN ITS SOLE DISCRETION, MAY MAKE ADJUSTMENTS
IN INCOME BEFORE INCOME TAXES TO TAKE ACCOUNT OF EXTRAORDINARY, UNUSUAL OR
INFREQUENTLY OCCURRING EVENTS AND TRANSACTIONS, CHANGES IN ACCOUNTING PRINCIPLES
THAT

 

7

--------------------------------------------------------------------------------


 


SUBSTANTIALLY AFFECT THE FOREGOING, OR SUCH OTHER CIRCUMSTANCES AS THE COMMITTEE
MAY DETERMINE WARRANT SUCH ADJUSTMENT.

 


(C)           AS SOON AS FEASIBLE AFTER THE CLOSE OF EACH YEAR, THE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY SHALL REPORT THE MAXIMUM AMOUNT THAT
MAY BE ACCRUED FOR AWARDS FOR SUCH YEAR UNDER THE FORMULA DESCRIBED IN SECTION
13(B), SUBJECT TO THE SECOND SENTENCE OF SUCH SECTION.


 


(D)           IF AMOUNTS ARE ACCRUED IN ANY YEAR UNDER THE FORMULA DESCRIBED IN
THIS SECTION 13 AND ARE NOT AWARDED IN FULL IN SUCH YEAR UNDER THE PLAN AND THE
CASH PLAN, SUCH UNAWARDED AMOUNTS MAY, IN THE DISCRETION OF THE COMMITTEE, BE
CARRIED FORWARD AND BE AVAILABLE FOR AWARDS UNDER THE PLAN AND UNDER THE CASH
PLAN IN ANY FUTURE YEAR WITHOUT REGARD TO THE PROVISIONS OF SECTIONS 13(A) OR
(B) OF THE PLAN APPLICABLE TO AWARDS MADE IN SUCH YEAR.


 


(E)           AWARDS UNDER THE PLAN FOR ANY YEAR MAY NOT EXCEED THE SUM OF (I)
THE AMOUNT ACCRUED FOR SUCH YEAR UNDER SECTION 13(B) ABOVE, PLUS (II) UNAWARDED
ACCRUED AMOUNTS CARRIED FORWARD FROM PREVIOUS YEARS UNDER SECTION 13(D) ABOVE,
PLUS (III) AMOUNTS THAT MAY BECOME AVAILABLE FOR AWARDS PURSUANT TO THE LAST
SENTENCE OF SECTIONS 15(C) AND 27A HEREOF, MINUS (X) THE AMOUNT OF INTEREST OR
DIVIDEND EQUIVALENTS SET ASIDE DURING SUCH YEAR PURSUANT TO SECTIONS 15(C) AND
27A HEREOF AND THE AMOUNT OF DIVIDEND EQUIVALENTS ALLOCATED TO RETIREMENT UNIT
ACCOUNTS DURING SUCH YEAR PURSUANT TO SECTION 24 HEREOF, AND MINUS (Y) THE
AMOUNT OF AWARDS MADE FOR SUCH YEAR UNDER THE CASH PLAN (AND ANY INTEREST
EQUIVALENTS ALLOCATED DURING SUCH YEAR PURSUANT TO SECTION 10(B), 11(F) AND
12(B) THEREOF). FOR THIS PURPOSE, THE AMOUNT OF AWARDS OF COMMON STOCK UNDER THE
PLAN SHALL BE BASED ON THE FAIR MARKET VALUE OF THE COMMON STOCK SUBJECT TO
AWARDS AS OF THE DATE OF GRANT OF SUCH AWARDS.


 


(F)            SUBJECT TO SECTIONS 28 AND 29 HEREOF, THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK FOR WHICH STOCK, RESTRICTED STOCK, RETIREMENT UNITS,
ANNUAL PERFORMANCE AWARDS, AND PERFORMANCE AND OTHER AWARDS MAY BE MADE UNDER
THE PLAN SHALL NOT EXCEED 2,000,000 SHARES, WHICH SHALL BE TREASURY SHARES
RESERVED FOR ISSUANCE OF AWARDS UNDER THE PLAN. SHARES OF COMMON STOCK SUBJECT
TO, BUT NOT ISSUED UNDER, ANY DEFERRED AWARD WHICH HAS BEEN DISCONTINUED BY THE
COMMITTEE PURSUANT TO THE PROVISIONS HEREOF OR ANY RESTRICTED STOCK WHICH IS
FORFEITED BY ANY PARTICIPANT SHALL AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN.

 

8

--------------------------------------------------------------------------------


 


14.          DETERMINATION OF AWARDS AND PARTICIPANTS


 


(A)           AS PROMPTLY AS PRACTICABLE AFTER THE END OF EACH YEAR, THE
COMMITTEE MAY MAKE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS AND LONG-TERM
PERFORMANCE AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH IN SECTIONS
27A AND 28A, RESPECTIVELY) FOR SUCH YEAR AND DETERMINE THE AMOUNTS TO BE CARRIED
FORWARD FOR AWARDS IN FUTURE YEARS. THE COMMITTEE MAY ALSO, IN ITS DISCRETION,
MAKE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS AND LONG-TERM PERFORMANCE
AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH IN SECTIONS 27A AND 28A,
RESPECTIVELY) PRIOR TO THE END OF THE YEAR BASED ON THE AMOUNTS AVAILABLE UNDER
CLAUSES (II) AND (III) OF SECTION 13(E) AND REASONABLE ESTIMATES OF THE ACCRUAL
FOR THE YEAR IN QUESTION.


 


(B)           THE COMMITTEE SHALL HAVE ABSOLUTE DISCRETION TO DETERMINE THE KEY
EMPLOYEES WHO ARE TO RECEIVE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS, WHICH
ARE TO BE MADE EXCLUSIVELY AS SET FORTH IN SECTIONS 27A AND 28A, RESPECTIVELY)
UNDER THE PLAN FOR ANY YEAR AND TO DETERMINE THE AMOUNT OF SUCH AWARDS BASED ON
SUCH CRITERIA AND FACTORS AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DETERMINE,
SUCH AS THE COMPANY’S OPERATING CASH FLOW AND OVERALL FINANCIAL PERFORMANCE.
RECOMMENDATIONS AS TO THE KEY EMPLOYEES WHO ARE TO RECEIVE AWARDS (INCLUDING
ANNUAL PERFORMANCE AWARDS AND LONG-TERM PERFORMANCE AWARDS) UNDER THE PLAN FOR
ANY YEAR AND AS TO THE AMOUNT AND FORM OF SUCH AWARDS SHALL, HOWEVER, BE MADE TO
THE COMMITTEE BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY. THE FACT THAT AN
EMPLOYEE IS SELECTED AS ELIGIBLE FOR AN AWARD SHALL NOT MEAN, HOWEVER, THAT SUCH
EMPLOYEE WILL NECESSARILY RECEIVE AN AWARD.


 


(C)           A PERSON WHOSE EMPLOYMENT TERMINATES DURING THE YEAR OR WHO IS
GRANTED A LEAVE OF ABSENCE DURING THE YEAR MAY, IN THE DISCRETION OF THE
COMMITTEE AND UNDER SUCH RULES AS THE COMMITTEE MAY FROM TIME TO TIME PRESCRIBE,
BE GIVEN AN AWARD WITH RESPECT TO THE PERIOD OF SUCH PERSON’S SERVICE DURING
SUCH YEAR.


 


15.          METHOD AND TIME OF PAYMENT OF AWARDS


 


(A)           AWARDS SHALL BE PAID IN FULL AS SOON AS PRACTICABLE AFTER THE
AWARD IS MADE; PROVIDED, HOWEVER, THAT THE PAYMENT OF ANNUAL PERFORMANCE AWARDS
AND LONG-TERM PERFORMANCE AWARDS SHALL BE SUBJECT TO THE PROVISIONS OF SECTIONS
27A AND 28A, RESPECTIVELY, AND PROVIDED FURTHER, THAT THE PAYMENT OF ANY OR ALL
AWARDS MAY BE DEFERRED, DIVIDED INTO ANNUAL INSTALLMENTS, OR MADE SUBJECT TO
SUCH OTHER CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION MAY AUTHORIZE
UNDER SUCH RULES AND REGULATIONS AS MAY BE ADOPTED FROM TIME TO TIME BY THE
COMMITTEE.


 


(B)           THE COMMITTEE’S RULES AND REGULATIONS MAY INCLUDE PROCEDURES BY
WHICH A PARTICIPANT EXPRESSES A PREFERENCE TO THE COMMITTEE AS TO THE FORM OF
AWARD OR METHOD OF PAYMENT OF AN AWARD, BUT THE FINAL DETERMINATION AS TO THE
FORM AND THE TERMS AND CONDITIONS OF ANY AWARD SHALL REST SOLELY WITH THE
COMMITTEE.

 

9

--------------------------------------------------------------------------------


 


(C)           AWARDS DEFERRED UNDER THE PLAN SHALL BECOME PAYABLE TO THE
PARTICIPANT OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, AS SPECIFIED IN SECTION
30 HEREOF, IN SUCH MANNER, AT SUCH TIME OR TIMES (WHICH MAY BE EITHER BEFORE OR
AFTER RETIREMENT OR OTHER TERMINATION OF SERVICE), AND SUBJECT TO SUCH
CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE. IN ANY YEAR
THE COMMITTEE SHALL HAVE THE DISCRETION TO SET ASIDE, FOR PAYMENT IN SUCH YEAR
OR ANY FUTURE YEAR, INTEREST ON ANY DEFERRED AWARD PAYABLE PARTLY IN CASH, AND
AMOUNTS EQUIVALENT TO DIVIDENDS ON ANY DEFERRED AWARD PAYABLE WHOLLY OR PARTLY
IN STOCK; PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT OF SUCH INTEREST AND DIVIDEND
EQUIVALENTS SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT AVAILABLE FOR AWARDS UNDER
SECTION 13(E) OF THE PLAN. ANY FORFEITED DEFERRED AWARDS (INCLUDING ANY
FORFEITED STOCK AT ITS AWARD VALUE) SHALL BE CARRIED FORWARD AND BE AVAILABLE
FOR AWARDS IN ANY FUTURE YEAR WITHOUT REGARD TO THE PROVISIONS OF SECTIONS 13(A)
OR (B) OF THE PLAN.


 


16.          INDIVIDUAL AGREEMENTS


 


(A)           THE COMMITTEE MAY IN ITS DISCRETION REQUIRE THAT EACH PARTICIPANT
RECEIVING AN AWARD ENTER INTO AN AGREEMENT WITH THE COMPANY WHICH SHALL CONTAIN
SUCH TERMS AND CONDITIONS AS THE COMMITTEE IN ITS DISCRETION MAY REQUIRE.


 


(B)           THE COMMITTEE MAY CANCEL ANY UNEXPIRED, UNPAID OR DEFERRED AWARD
AT ANY TIME IF THE PARTICIPANT IS NOT IN COMPLIANCE WITH ALL APPLICABLE
PROVISIONS OF THE AGREEMENT REFERRED TO ABOVE, IF ANY, AND THE PLAN.


 


17.          STATUS OF PARTICIPANTS


 

No Participant in this Plan shall be deemed to be a stockholder of the Company,
or to have any interest in any stock or any specific assets of the Company by
reason of the fact that deferred Stock Awards, Retirement Unit Awards, Annual
Performance Awards, Long-Term Performance Awards, Performance Awards, Other
Awards or dollar credits are to be recorded as being held for such Participant’s
account to be paid in installments in the future. The interest of all
Participants shall derive from and be determined solely by the terms and
provisions of the Plan set forth herein.

 


18.          [INTENTIONALLY LEFT BLANK]


 

PART IIA              STOCK AWARDS

 


19.          DETERMINATION OF STOCK AWARDS


 


(A)           EACH YEAR THE COMMITTEE SHALL DESIGNATE THOSE PARTICIPANTS WHO
SHALL RECEIVE STOCK AWARDS UNDER THIS PART OF THE PLAN. STOCK AWARDS MAY BE
GRANTED UNDER THIS PART OF THE PLAN ONLY IN LIEU OF CASH SALARY OR BONUSES.
STOCK AWARDS ARE MADE IN THE FORM OF GRANTS OF COMMON STOCK, WHICH MAY BE
DELIVERED IMMEDIATELY, IN INSTALLMENTS OR ON A DEFERRED DATE, AS THE COMMITTEE,
IN ITS DISCRETION, MAY PROVIDE.

 

10

--------------------------------------------------------------------------------


 


(B)           IF THE COMMITTEE DETERMINES THAT SOME PORTION OF A STOCK AWARD TO
A PARTICIPANT SHALL BE TREATED AS A DEFERRED STOCK AWARD AND PAYABLE IN ANNUAL
OR OTHER PERIODIC INSTALLMENTS, THEN THE PARTICIPANT WILL BE NOTIFIED IN WRITING
WHEN SUCH DEFERRED STOCK AWARDS SHALL BE PAID AND OVER WHAT PERIOD OF TIME. AS
SOON AS FEASIBLE AFTER THE GRANTING OF SUCH A STOCK AWARD, THERE SHALL BE
RESERVED OUT OF THE TREASURY SHARES OF THE COMPANY, A NUMBER (WHICH MAY INCLUDE
A FRACTION) OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF SHARES OF COMMON
STOCK SO AWARDED. IN EACH YEAR AT THE DISCRETION OF THE COMMITTEE THERE MAY ALSO
BE ALLOCATED OR CREDITED TO EACH PARTICIPANT A DOLLAR AMOUNT EQUAL TO THE CASH
DIVIDENDS DECLARED AND PAID BY THE COMPANY ON ITS COMMON STOCK WHICH THE
PARTICIPANT WOULD HAVE RECEIVED HAD SUCH PARTICIPANT BEEN THE OWNER OF THE
NUMBER OF SHARES OF ANY COMMON STOCK DEFERRED FOR FUTURE PAYMENT. ANY AMOUNTS
PROVIDED FOR PURSUANT TO THE PRECEDING SENTENCE SHALL BECOME PAYABLE IN SUCH
MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO SUCH CONDITIONS (WHICH MAY INCLUDE
PROVISION FOR AN AMOUNT EQUIVALENT TO INTEREST ON SUCH DIVIDEND EQUIVALENTS AT
RATES FIXED BY THE COMMITTEE) AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL
DETERMINE; PROVIDED, HOWEVER, THAT THE TOTAL VALUE OF SUCH DIVIDEND EQUIVALENTS
(AND ANY INTEREST THEREON) SHALL BE DEDUCTED FROM THE AMOUNT AVAILABLE FOR
AWARDS UNDER THE PROVISIONS OF SECTION 13(E) OF THE PLAN. THE COMMITTEE IN ITS
DISCRETION MAY MAKE APPROPRIATE EQUITABLE ADJUSTMENTS TO SUCH DEFERRED STOCK
AWARD TO ACCOUNT FOR ANY DIVIDENDS OF PROPERTY (OTHER THAN CASH) DECLARED AND
PAID BY THE COMPANY ON ITS COMMON STOCK, OR TO ACCOUNT FOR ANY OTHER EVENT
DESCRIBED IN SECTIONS 28 AND 29 HEREOF.


 

PART IIB  RESTRICTED STOCK AWARDS

 


20.          DETERMINATION OF RESTRICTED STOCK AWARDS


 

Each year the Committee shall designate the Participants who shall receive
Restricted Stock Awards. Shares awarded under this part of the Plan, while
subject to the restrictions hereinafter set forth, are referred to as
“Restricted Stock.”

 


21.          TERMS OF RESTRICTED STOCK AWARDS


 

Any Award of Restricted Stock shall be subject to the following terms and
conditions and to any other terms and conditions not inconsistent with the Plan
as shall be prescribed by the Committee in its sole discretion and which may be
contained in the agreement, if any, referred to in Section 16 above (or in any
amendment thereto):

 


(A)           DELIVERY OF RESTRICTED STOCK. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, THE COMPANY SHALL TRANSFER TREASURY SHARES TO EACH PARTICIPANT TO
WHOM AN AWARD OF RESTRICTED STOCK HAS BEEN MADE EQUAL TO THE NUMBER OF SHARES OF
RESTRICTED STOCK SPECIFIED IN THE AWARD, AND MAY EITHER (I) HOLD THE
CERTIFICATES REPRESENTING SUCH SHARES OF RESTRICTED STOCK FOR THE PARTICIPANT OR
(II) TAKE OTHER STEPS TO RESTRICT THE PARTICIPANT’S ABILITY TO TRANSFER SUCH
SHARES, IN EITHER CASE, FOR THE PERIOD OF TIME DURING WHICH SUCH SHARES SHALL
REMAIN SUBJECT TO THE RESTRICTIONS SET FORTH IN THE AWARD (THE “RESTRICTED
PERIOD”). SHARES OF RESTRICTED STOCK MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE

 

11

--------------------------------------------------------------------------------


 


ENCUMBERED BY A PARTICIPANT DURING THE RESTRICTED PERIOD, EXCEPT AS HEREINAFTER
PROVIDED. EXCEPT FOR THE RESTRICTIONS SET FORTH HEREIN AND UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, A PARTICIPANT SHALL HAVE ALL THE RIGHTS OF A
STOCKHOLDER WITH RESPECT TO THE SHARES OF RESTRICTED STOCK COMPRISING HIS OR HER
AWARD, INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO VOTE AND THE RIGHT TO RECEIVE
DIVIDENDS (WHICH IF IN SHARES OF COMMON STOCK SHALL BE RESTRICTED STOCK UNDER
THE SAME TERMS AND CONDITIONS).


 


(B)           RESTRICTED PERIOD. THE RESTRICTED PERIOD SHALL COMMENCE UPON THE
DATE OF THE AWARD (WHICH UNLESS OTHERWISE SPECIFIED BY THE COMMITTEE SHALL BE
THE DATE THE RESTRICTED STOCK IS TRANSFERRED TO THE PARTICIPANT) AND, UNLESS
SOONER TERMINATED AS OTHERWISE PROVIDED HEREIN, SHALL CONTINUE FOR SUCH PERIOD
OF TIME AS SPECIFIED BY THE COMMITTEE IN THE AWARD. THE RESTRICTED PERIOD FOR
RESTRICTED STOCK SHALL BE AT LEAST (I) ONE YEAR IN THE CASE OF RESTRICTED STOCK
HAVING RESTRICTIONS BASED ON PERFORMANCE-BASED CRITERIA AND (II) THREE YEARS IN
THE CASE OF RESTRICTED STOCK HAVING RESTRICTIONS BASED SOLELY ON THE PASSAGE OF
TIME. THE TERMS OF ANY AWARD OF RESTRICTED STOCK, OR THE COMMITTEE AT ANY TIME,
MAY PROVIDE FOR THE EARLIER TERMINATION OF THE RESTRICTED STOCK PERIOD IN THE
CASE OF, AND ONLY IN THE CASE OF, THE DEATH, DISABILITY OR RETIREMENT OF THE
PARTICIPANT.


 


(C)           LEGEND. IF CERTIFICATES ARE ISSUED IN RESPECT OF SHARES OF
RESTRICTED STOCK TRANSFERRED OR ISSUED TO A PARTICIPANT UNDER AN AWARD
REGISTERED IN THE NAME OF THE PARTICIPANT, SUCH CERTIFICATE SHALL BEAR THE
FOLLOWING (OR A SIMILAR) LEGEND:


 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS CONTAINED IN THE NEW YORK TIMES COMPANY 1991 EXECUTIVE
STOCK INCENTIVE PLAN (THE “PLAN”) APPLICABLE TO RESTRICTED STOCK AND TO THE
RESTRICTED STOCK AGREEMENT DATED (THE “AGREEMENT”), AND MAY NOT BE SOLD,
PLEDGED, TRANSFERRED, ASSIGNED, HYPOTHECATED, OR OTHERWISE DISPOSED OF OR
ENCUMBERED IN ANY MANNER DURING THE RESTRICTED PERIOD SPECIFIED IN SUCH
AGREEMENT. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.”

 


(D)           DEATH OR DISABILITY. UNLESS THE COMMITTEE SHALL OTHERWISE
DETERMINE IN THE AWARD, IF A PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY BY
REASON OF DEATH OR DISABILITY, THE RESTRICTED PERIOD COVERING ALL SHARES OF
RESTRICTED STOCK TRANSFERRED OR ISSUED TO SUCH PARTICIPANT UNDER THE PLAN SHALL
IMMEDIATELY LAPSE.


 


(E)           RETIREMENT. UNLESS THE COMMITTEE SHALL OTHERWISE DETERMINE IN THE
AWARD, THE RESTRICTED PERIOD COVERING ALL SHARES OF RESTRICTED STOCK TRANSFERRED
TO A PARTICIPANT UNDER THE PLAN SHALL IMMEDIATELY LAPSE UPON SUCH PARTICIPANT’S
RETIREMENT, WHETHER EARLY OR NOT.


 


(F)            TERMINATION OF EMPLOYMENT. UNLESS THE COMMITTEE SHALL OTHERWISE
DETERMINE IN THE AWARD OR OTHERWISE DETERMINE AT OR AFTER THE DATE OF GRANT, IF
A

 

12

--------------------------------------------------------------------------------


 


PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY OTHER THAN DUE TO A CONDITION
DESCRIBED IN SECTIONS 21(D) OR (E) ABOVE, ALL SHARES OF RESTRICTED STOCK OWNED
BY SUCH PARTICIPANT FOR WHICH THE RESTRICTED PERIOD HAS NOT LAPSED SHALL REVERT
BACK TO THE COMPANY UPON SUCH TERMINATION. AUTHORIZED LEAVE OF ABSENCE OR
ABSENCE IN MILITARY SERVICE SHALL CONSTITUTE EMPLOYMENT FOR THE PURPOSES OF THIS
SECTION 21(F). WHETHER ABSENCE IN GOVERNMENT SERVICE MAY CONSTITUTE EMPLOYMENT
FOR THE PURPOSES OF THE PLAN SHALL BE CONCLUSIVELY DETERMINED BY THE COMMITTEE.


 


(G)           WAIVER OF FORFEITURE PROVISIONS. THE COMMITTEE, IN ITS SOLE AND
ABSOLUTE DISCRETION, MAY WAIVE THE FORFEITURE PROVISIONS IN RESPECT OF ALL OR
SOME OF THE RESTRICTED STOCK AWARDED TO A PARTICIPANT.


 


(H)           LAPSE OF RESTRICTED PERIOD. UPON THE LAPSE OF THE RESTRICTED
PERIOD WITH RESPECT TO ANY SHARES OF RESTRICTED STOCK, SUCH SHARES SHALL NO
LONGER BE SUBJECT TO THE RESTRICTIONS IMPOSED IN THE AWARD AND SHALL NO LONGER
BE CONSIDERED RESTRICTED STOCK FOR THE PURPOSES OF THE AWARD AND THE PLAN, AND
THE COMPANY SHALL TAKE ALL APPROPRIATE STEPS TO EFFECT THE FOREGOING.


 

PART IIC  RETIREMENT UNIT AWARDS

 


22.          DETERMINATION OF RETIREMENT UNIT AWARDS


 

EACH YEAR THE COMMITTEE SHALL DESIGNATE THOSE PARTICIPANTS WHO SHALL RECEIVE
RETIREMENT UNIT AWARDS UNDER THE PLAN. THE COMPANY SHALL CREATE AND MAINTAIN
APPROPRIATE RECORDS OF ACCOUNT FOR EACH PARTICIPANT WHICH SHALL BE DESIGNATED AS
THE PARTICIPANT’S RETIREMENT UNIT ACCOUNT.

 


23.          CREDITS TO RETIREMENT UNIT ACCOUNTS


 

THE COMMITTEE SHALL ALLOCATE TO EACH PARTICIPANT SELECTED TO RECEIVE A
RETIREMENT UNIT AWARD FOR THAT YEAR SUCH DOLLAR AMOUNT AS THE COMMITTEE SHALL
DETERMINE, TAKING INTO ACCOUNT THE VALUE OF THE PARTICIPANT’S SERVICES TO THE
COMPANY. SUCH DOLLAR AMOUNT SHALL THEREUPON BE CONVERTED INTO RETIREMENT UNITS
OR FRACTIONS OF UNITS AND CREDITED TO EACH SUCH PARTICIPANT’S RETIREMENT UNIT
ACCOUNT IN A NUMBER EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING SUCH ALLOCATED
DOLLAR AMOUNT BY THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK AS OF THE
DATE THE ALLOCATION IS MADE.

 


24.          DIVIDEND CREDITS


 

At the discretion of the Committee there may also be allocated in each year to
each Participant a dollar amount equal to the cash dividends declared and paid
by the Company on the Common Stock which the Participant would have received had
such Participant been the owner of the number of shares of Common Stock equal to
the number of the whole Retirement Units (but not fractional Units) credited to
the Participant’s Retirement Unit Account; provided, however, that the total
value of such dividend equivalents shall be deducted from the amount available
for Awards under Section 13 of the Plan. The dollar amounts allocated shall be
converted into and credited to the Participant’s Retirement Unit Account as
Retirement Units or fractions thereof as set forth in Section 23 above as of the
date on which such dividends were paid by the Company. No interest shall be paid
on the dollar amount so allocated to the

 

13

--------------------------------------------------------------------------------


 

Retirement Unit Account of any Participant. The Committee in its discretion may
make appropriate equitable adjustments to such Retirement Unit Accounts to
account for any dividends of property (other than cash) declared and paid by the
Company on its Common Stock, or to account for any other event described in
Sections 28 and 29 hereof.

 


25.          RESERVATION OF STOCK AND ACCOUNTING RECORDS


 

The Company shall keep records of the Participant’s Retirement Unit Account. At
the time of any allocation to a Participant’s account under Sections 23 or 24
hereof, there shall be reserved out of treasury shares of the Company a number
(which may include a fraction) of shares of Common Stock equal to the number of
Units or fraction thereof so allocated.

 


26.          MATURITY AND PAYMENT AFTER MATURITY


 


(A)           THE RETIREMENT UNIT ACCOUNT OF EACH PARTICIPANT SHALL MATURE UPON
SUCH PARTICIPANT’S DEATH, RETIREMENT OR OTHER SEPARATION FROM SERVICE.


 


(B)           EXCEPT AS SET DETERMINED BY THE COMMITTEE, AFTER MATURITY, THE
COMPANY SHALL DELIVER TO THE PARTICIPANT (OR IN THE EVENT OF THE DEATH OF THE
PARTICIPANT, AS SPECIFIED IN SECTION 30 HEREOF) IN TEN APPROXIMATELY EQUAL
ANNUAL INSTALLMENTS, SHARES OF COMMON STOCK EQUAL IN THE AGGREGATE TO THE NUMBER
OF RETIREMENT UNITS CREDITED TO THE PARTICIPANT’S RETIREMENT UNIT ACCOUNT. ANY
FRACTION OF A UNIT CREDITED TO THE PARTICIPANT’S ACCOUNT AT MATURITY SHALL BE
PAID IN CASH WITH THE FIRST INSTALLMENT, THE FRACTIONAL UNIT BEING CONVERTED
INTO CASH AT THE FAIR MARKET VALUE OF THE COMMON STOCK ON SUCH FIRST PAYMENT
DATE. THE FIRST SUCH INSTALLMENT SHALL BE PAID WITHIN 90 DAYS AFTER MATURITY. TO
THE EXTENT NECESSARY TO COMPLY WITH CODE SECTION 409A, NO AMOUNT SHALL BE
DELIVERED TO A PARTICIPANT WHO IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
CODE SECTION 409A(A)(2)(B)(I) BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE DATE
OF THE PARTICIPANT’S SEPARATION FROM SERVICE. “CODE SECTION 409A” SHALL MEAN
SECTION 409A OF THE CODE (OR ANY SUCCESSOR PROVISION).


 


(C)           SO LONG AS RETIREMENT UNITS REMAIN CREDITED TO THE RETIREMENT UNIT
ACCOUNT OF A PARTICIPANT SUBSEQUENT TO MATURITY, SUCH ACCOUNT SHALL BE CREDITED
WITH THE DOLLAR AMOUNT ALLOCATED TO THE ACCOUNT AS DIVIDENDS AS PROVIDED FOR IN
SECTION 24 HEREOF. ANY DOLLAR AMOUNT SO CREDITED MAY BE PAID IN CASH WITH THE
NEXT SUCCEEDING ANNUAL INSTALLMENT MADE UNDER SECTION 26(B) ABOVE, OR IN SUCH
MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE
IN ITS SOLE DISCRETION SHALL DETERMINE; PROVIDED, HOWEVER, THAT IN THE CASE OF
ANY DOLLAR AMOUNT CREDITED TO AN ACCOUNT AFTER MATURITY IN RESPECT OF A DIVIDEND
DECLARED PRIOR TO MATURITY, SUCH DOLLAR AMOUNTS SHALL BE CONVERTED TO RETIREMENT
UNITS AS OF THE DATE OF PAYMENT AND THE REMAINING INSTALLMENTS OF COMMON STOCK
SHALL BE INCREASED ACCORDINGLY.

 

14

--------------------------------------------------------------------------------


 

PART IID  ANNUAL PERFORMANCE AWARDS

 

27A.       DETERMINATION OF ANNUAL PERFORMANCE AWARDS

 

(a)           GENERAL. Each year the Committee may make Annual Performance
Awards under this part of the Plan; provided that no Participant may be eligible
to receive an Annual Performance Award hereunder and under the Cash Plan in the
same year.

 

(b)           CERTAIN DEFINITIONS. For the purposes of this Section 27A, the
following terms shall have the meanings specified:

 

“AFFECTED OFFICERS” SHALL MEAN THOSE EXECUTIVE OFFICERS OF THE COMPANY WHOSE
COMPENSATION IS REQUIRED TO BE DISCLOSED IN THE COMPANY’S ANNUAL PROXY STATEMENT
RELATING TO THE ELECTION OF DIRECTORS.

 

“CODE SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE CODE (OR ANY SUCCESSOR
PROVISION), AND “REGULATIONS” SHALL MEAN THE REGULATIONS PROMULGATED THEREUNDER,
AS FROM TIME TO TIME IN EFFECT.

 

“ELIGIBLE PARTICIPANTS” SHALL HAVE THE MEANING SET FORTH IN SUBSECTION (C)
BELOW.

 

“PERFORMANCE ADJUSTMENT” MEANS, FOR ANY YEAR, A FACTOR RANGING FROM 0% TO 200%,
BASED UPON THE ACHIEVEMENT OF PERFORMANCE GOAL TARGETS ESTABLISHED BY THE
COMMITTEE, THAT, WHEN MULTIPLIED BY AN ELIGIBLE PARTICIPANT’S TARGET AWARD,
DETERMINES THE AMOUNT OF SUCH ELIGIBLE PARTICIPANT’S ANNUAL PERFORMANCE AWARD
FOR SUCH YEAR.

 

“PERFORMANCE GOAL” MEANS, FOR ANY YEAR, THE BUSINESS CRITERIA SELECTED BY THE
COMMITTEE TO MEASURE THE PERFORMANCE DURING SUCH YEAR OF THE COMPANY (OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF) FROM ONE OR MORE OF THE FOLLOWING:

 


(I)            EARNINGS PER SHARE OF THE COMPANY FOR THE YEAR;


 


(II)           NET INCOME OF THE COMPANY FOR THE YEAR;


 


(III)          RETURN ON ASSETS OF THE COMPANY FOR THE YEAR (NET INCOME OF THE
COMPANY FOR THE YEAR DIVIDED BY AVERAGE TOTAL ASSETS DURING SUCH YEAR);


 


(IV)          RETURN ON STOCKHOLDER’S EQUITY OF THE COMPANY FOR THE YEAR (NET
INCOME OF THE COMPANY FOR THE YEAR DIVIDED BY AVERAGE STOCKHOLDER’S EQUITY
DURING SUCH YEAR);


 


(V)           OPERATING PROFIT OR OPERATING MARGINS OF THE COMPANY OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE YEAR;


 


(VI)          CASH FLOW OF THE COMPANY OR OF A DIVISION, SUBSIDIARY OR GROUP
THEREOF FOR THE YEAR;


 


(VII)         INCREASE IN SHAREHOLDER VALUE AS DETERMINED AT THE END OF EACH
YEAR;

 

15

--------------------------------------------------------------------------------


 


(VIII)        REVENUE GROWTH OF THE COMPANY OR OF A DIVISION, SUBSIDIARY OR
GROUP THEREOF FOR THE YEAR; AND

 


(IX)           IMPROVED USE OF CAPITAL AND/OR ASSETS OF THE COMPANY OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE YEAR.


 

“PERFORMANCE GOAL TARGET” MEANS, FOR ANY PERFORMANCE GOAL, THE LEVELS OF
PERFORMANCE DURING A YEAR UNDER SUCH PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE TO DETERMINE THE PERFORMANCE ADJUSTMENT TO AN ELIGIBLE PARTICIPANT’S
TARGET AWARD FOR SUCH YEAR.

 

“TARGET AWARD” MEANS, FOR ANY YEAR, WITH RESPECT TO AN ELIGIBLE PARTICIPANT, THE
DOLLAR AMOUNT SET BY THE COMMITTEE THAT, WHEN MULTIPLIED BY THE APPLICABLE
PERFORMANCE ADJUSTMENT, DETERMINES THE DOLLAR AMOUNT OF SUCH ELIGIBLE
PARTICIPANT’S ANNUAL PERFORMANCE AWARD.

 


(C)           ELIGIBILITY. ANNUAL PERFORMANCE AWARDS ARE AVAILABLE EACH YEAR
ONLY TO PLAN PARTICIPANTS WHO ARE DESIGNATED BY THE COMMITTEE, PRIOR TO MARCH 31
OF SUCH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE SECTION 162(M)
AND THE REGULATIONS), AS LIKELY TO BE AFFECTED OFFICERS FOR SUCH YEAR, WHOSE
ANNUAL SALARY AND BONUS FOR SUCH YEAR ARE EXPECTED TO EXCEED $1,000,000 AND WHO
ARE NOT DESIGNATED BY THE COMMITTEE AS ELIGIBLE FOR AN ANNUAL PERFORMANCE AWARD
UNDER THE CASH PLAN FOR SUCH YEAR (“ELIGIBLE PARTICIPANTS”).


 


(D)           DETERMINATION OF ANNUAL PERFORMANCE AWARDS. PRIOR TO MARCH 31 OF
EACH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE SECTION 162(M) AND
THE REGULATIONS), THE COMMITTEE WILL DETERMINE THE ELIGIBLE PARTICIPANTS FOR
SUCH YEAR, WILL DESIGNATE THOSE ELIGIBLE PARTICIPANTS WHO WILL BE ENTITLED TO
EARN AN ANNUAL PERFORMANCE AWARD FOR SUCH YEAR UNDER THIS PLAN, AND WILL
ESTABLISH FOR EACH SUCH ELIGIBLE PARTICIPANT FOR SUCH YEAR: (I) A TARGET AWARD,
(II) ONE OR MORE PERFORMANCE GOALS, AND (III) FOR EACH SUCH PERFORMANCE GOAL, A
PERFORMANCE GOAL TARGET, THE METHOD BY WHICH ACHIEVEMENT THEREOF WILL BE
MEASURED AND A SCHEDULE OF PERFORMANCE ADJUSTMENT FACTORS CORRESPONDING TO
VARYING LEVELS OF PERFORMANCE GOAL TARGET ACHIEVEMENT. IN THE EVENT MORE THAN
ONE PERFORMANCE GOAL IS ESTABLISHED FOR ANY ELIGIBLE PARTICIPANT, THE COMMITTEE
SHALL AT THE SAME TIME ESTABLISH THE WEIGHTING OF EACH SUCH PERFORMANCE GOAL IN
DETERMINING SUCH ELIGIBLE PARTICIPANT’S ANNUAL PERFORMANCE AWARD.
NOTWITHSTANDING ANYTHING IN THIS SECTION 27A TO THE CONTRARY, THE ANNUAL
PERFORMANCE AWARD PAYABLE TO ANY ELIGIBLE PARTICIPANT IN ANY YEAR MAY NOT EXCEED
$3.0 MILLION.


 


(E)           PAYMENT OF ANNUAL PERFORMANCE AWARDS. SUBJECT TO SUBSECTION (F)
BELOW, PROVIDED THE COMMITTEE CERTIFIES THE EXTENT TO WHICH THE PERFORMANCE GOAL
TARGET OR TARGETS UNDER THE PERFORMANCE GOAL OR GOALS HAVE BEEN MET OR EXCEEDED,
ANNUAL PERFORMANCE AWARDS WILL BE PAID BY MARCH 15 AFTER THE END OF THE YEAR TO
WHICH THEY RELATE, UNLESS ADMINISTRATIVELY IMPRACTICABLE TO DO SO. IN THE
DISCRETION OF THE COMMITTEE, AN ANNUAL PERFORMANCE AWARD MAY BE PAID IN CASH,
SHARES OF COMMON STOCK, SHARES OF RESTRICTED STOCK (SUBJECT TO THE

 

16

--------------------------------------------------------------------------------


 


PROVISIONS OF SECTION 21 HEREOF), RETIREMENT UNITS (SUBJECT TO THE PROVISIONS OF
SECTIONS 23-26 HEREOF) OR ANY COMBINATION THEREOF. FOR THIS PURPOSE, SHARES OF
COMMON STOCK SHALL BE VALUED AT FAIR MARKET VALUE, AND RESTRICTED STOCK AND
RETIREMENT UNITS SHALL BE DEEMED TO HAVE A VALUE EQUAL TO THE FAIR MARKET VALUE
OF THE UNDERLYING COMMON STOCK, IN EACH CASE AS OF THE DATE OF THE COMMITTEE’S
DETERMINATION TO PAY SUCH ANNUAL PERFORMANCE AWARD IN SUCH FORM OR FORMS. IF
PERMITTED BY THE REGULATIONS AND CODE SECTION 162(M), THE COMMITTEE MAY
DETERMINE TO PAY A PORTION OF AN ANNUAL PERFORMANCE AWARD IN DECEMBER OF THE
YEAR TO WHICH IT RELATES. THE COMMITTEE MAY NOT INCREASE THE AMOUNT OF AN ANNUAL
PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAYABLE UPON ACHIEVEMENT OF THE
PERFORMANCE TARGET OR TARGETS, BUT IT MAY REDUCE ANY ELIGIBLE PARTICIPANT’S
ANNUAL PERFORMANCE AWARD IN ITS DISCRETION. SUBJECT TO SECTION 14(C) ABOVE, NO
ANNUAL PERFORMANCE AWARD WILL BE PAYABLE TO ANY ELIGIBLE PARTICIPANT WHO IS NOT
AN EMPLOYEE OF THE COMPANY ON THE LAST DAY OF THE YEAR TO WHICH SUCH ANNUAL
PERFORMANCE AWARD RELATES.


 


(F)            DEFERRAL OF ANNUAL PERFORMANCE AWARDS. IF THE COMMITTEE
DETERMINES THAT SOME PORTION OF AN ANNUAL PERFORMANCE AWARD TO AN ELIGIBLE
PARTICIPANT SHALL BE TREATED AS A DEFERRED ANNUAL PERFORMANCE AWARD AND BE
PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THE ELIGIBLE PARTICIPANT WILL
BE NOTIFIED IN WRITING WHEN SUCH DEFERRED ANNUAL PERFORMANCE AWARD SHALL BE PAID
AND OVER WHAT PERIOD OF TIME. A DEFERRED AWARD IN THE FORM OF SHARES OF COMMON
STOCK SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 19(B) HEREOF. IN THE CASE OF
A DEFERRED AWARD IN THE FORM OF CASH, IN EACH YEAR THE COMMITTEE SHALL HAVE THE
DISCRETION TO PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT
SUCH RATE OR RATES FIXED BY THE COMMITTEE, ON SUCH DEFERRED CASH ANNUAL
PERFORMANCE AWARD. ANY AMOUNTS PROVIDED FOR PURSUANT TO THE PRECEDING SENTENCE
SHALL BECOME PAYABLE IN SUCH A MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO
SUCH CONDITIONS AS THE COMMITTEE SHALL IN ITS SOLE DISCRETION DETERMINE;
PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT OF SUCH INTEREST SHALL BE DEDUCTED FROM
THE MAXIMUM AMOUNT AVAILABLE FOR AWARDS UNDER THE FORMULA DESCRIBED IN SECTION
13 OF THE PLAN.


 


(G)           CODE SECTION 162(M). IT IS THE INTENT OF THE COMPANY THAT ANNUAL
PERFORMANCE AWARDS SATISFY, AND THIS SECTION 27A BE INTERPRETED IN A MANNER THAT
SATISFIES, THE APPLICABLE REQUIREMENTS OF CODE SECTION 162(M) AND THE
REGULATIONS SO THAT THE COMPANY’S TAX DEDUCTION FOR ANNUAL PERFORMANCE AWARDS TO
AFFECTED OFFICERS IS NOT DISALLOWED IN WHOLE OR IN PART BY OPERATION OF CODE
SECTION 162(M). IF ANY PROVISION OF THIS PLAN OR OF ANY ANNUAL PERFORMANCE AWARD
WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH SUCH INTENT, THAT PROVISION SHALL BE
INTERPRETED AND DEEMED AMENDED SO AS TO AVOID SUCH CONFLICT. TO THE EXTENT OF
ANY IRRECONCILABLE CONFLICT WITH SUCH INTENT, SUCH PROVISION SHALL BE DEEMED
VOID AS APPLICABLE TO ELIGIBLE PARTICIPANTS.

 

17

--------------------------------------------------------------------------------


 

PART IIE  PERFORMANCE OR OTHER AWARDS

 


27.          DETERMINATION OF PERFORMANCE AND OTHER AWARDS


 


(A)           EACH YEAR THE COMMITTEE IN ITS SOLE DISCRETION MAY AUTHORIZE OTHER
FORMS OF AWARDS SUCH AS, BUT NOT LIMITED TO, PERFORMANCE AWARDS, IF THE
COMMITTEE DEEMS IT APPROPRIATE TO DO SO IN ORDER TO FURTHER THE PURPOSES OF THE
PLAN.


 


(B)           A “PERFORMANCE AWARD” SHALL MEAN AN AWARD WHICH ENTITLES THE
PARTICIPANT TO RECEIVE COMMON STOCK, RESTRICTED STOCK, RETIREMENT UNITS, OPTIONS
UNDER PART I OF THE PLAN OR OTHER COMPENSATION (WHICH MAY INCLUDE CASH), OR ANY
COMBINATION THEREOF, IN AN AMOUNT WHICH DEPENDS UPON THE FINANCIAL PERFORMANCE
OF THE COMPANY DURING A STATED PERIOD OF MORE THAN ONE YEAR. PERFORMANCE FOR
THIS PURPOSE MAY BE MEASURED BY THE GROWTH IN BOOK VALUE OF THE COMMON STOCK, AN
INCREASE IN PER SHARE EARNINGS OF THE COMPANY, AN INCREASE IN OPERATING CASH
FLOW, OR ANY OTHER INDICATORS SPECIFIED BY THE COMMITTEE. THE COMMITTEE SHALL
ALSO FIX THE PERIOD DURING WHICH SUCH PERFORMANCE IS TO BE MEASURED, THE VALUE
OF A PERFORMANCE AWARD FOR PURPOSES OF PROVIDING FOR THE ACCRUAL PURSUANT TO
SECTION 13 OF THE PLAN AND THE FORM OF PAYMENT TO BE MADE IN RESPECT OF THE
PERFORMANCE AWARD.


 

PART IIF  LONG-TERM PERFORMANCE AWARDS

 

28A.       DETERMINATION OF LONG-TERM PERFORMANCE AWARDS

 


(A)           GENERAL. EACH YEAR THE COMMITTEE SHALL DESIGNATE THOSE
PARTICIPANTS WHO SHALL BE ELIGIBLE TO RECEIVE LONG-TERM PERFORMANCE AWARDS UNDER
THIS PART OF THE PLAN.


 


(B)           CERTAIN DEFINITIONS. FOR PURPOSES OF THIS SECTION 28A, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED:


 

“CODE SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (OR ANY SUCCESSOR PROVISION), AND “REGULATIONS” SHALL MEAN THE
REGULATIONS PROMULGATED THEREUNDER, AS FROM TIME TO TIME IN EFFECT.

 

“ELIGIBLE PARTICIPANTS” SHALL MEAN CERTAIN KEY BUSINESS LEADERS AND SENIOR
MANAGEMENT OF THE COMPANY AS DETERMINED IN THE DISCRETION OF THE COMMITTEE.

 

“LONG-TERM PERFORMANCE GOAL” MEANS, FOR ANY PERFORMANCE PERIOD, THE BUSINESS
CRITERIA SELECTED BY THE COMMITTEE TO MEASURE THE PERFORMANCE DURING SUCH
PERFORMANCE PERIOD OF THE COMPANY (OR OF A DIVISION, SUBSIDIARY OR GROUP
THEREOF) FROM ONE OR MORE OF THE FOLLOWING:

 


(I)            EARNINGS PER SHARE OF THE COMPANY FOR THE PERFORMANCE PERIOD;


 


(II)           NET INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD;

 

18

--------------------------------------------------------------------------------


 


(III)          RETURN ON ASSETS OF THE COMPANY FOR THE PERFORMANCE PERIOD (NET
INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD DIVIDED BY AVERAGE TOTAL ASSETS
FOR SUCH PERFORMANCE PERIOD);


 


(IV)          RETURN ON STOCKHOLDER’S EQUITY OF THE COMPANY FOR THE PERFORMANCE
PERIOD (NET INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD DIVIDED BY AVERAGE
STOCKHOLDER’S EQUITY FOR SUCH PERFORMANCE PERIOD);


 


(V)           OPERATING PROFIT OR OPERATING MARGINS OF THE COMPANY OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD;


 


(VI)          CASH FLOW OF THE COMPANY OR OF A DIVISION, SUBSIDIARY OR GROUP
THEREOF FOR THE PERFORMANCE PERIOD;


 


(VII)         INCREASE IN SHAREHOLDER VALUE AS DETERMINED AT THE END OF THE
PERFORMANCE PERIOD;


 


(VIII)        REVENUE GROWTH OF THE COMPANY OR OF A DIVISION, SUBSIDIARY OR
GROUP THEREOF FOR THE PERFORMANCE PERIOD; AND


 


(IX)           IMPROVED USE OF CAPITAL AND/OR ASSETS OF THE COMPANY OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD.


 

“LONG-TERM PERFORMANCE GOAL TARGET” MEANS, FOR ANY LONG-TERM PERFORMANCE GOAL,
THE LEVELS OF PERFORMANCE DURING A PERFORMANCE PERIOD UNDER SUCH LONG-TERM
PERFORMANCE GOAL ESTABLISHED BY THE COMMITTEE TO DETERMINE AN ELIGIBLE
PARTICIPANT’S MAXIMUM LONG-TERM PERFORMANCE AWARD.

 

“PERFORMANCE PERIOD” MEANS THE PERIOD IN EXCESS OF ONE YEAR COMMENCING ON
JANUARY 1 OF THE YEAR IN WHICH THE COMMITTEE MAKES THE LONG-TERM PERFORMANCE
AWARD TO AN ELIGIBLE PARTICIPANT.

 


(C)           ELIGIBILITY. LONG-TERM PERFORMANCE AWARDS ARE AVAILABLE EACH YEAR
TO ELIGIBLE PARTICIPANTS WHO ARE DESIGNATED BY THE COMMITTEE, PRIOR TO MARCH 31
OF SUCH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE SECTION 162(M)
AND THE REGULATIONS).


 


(D)           DETERMINATION OF LONG-TERM PERFORMANCE AWARDS. PRIOR TO MARCH 31
OF EACH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE SECTION 162(M)
AND THE REGULATIONS), THE COMMITTEE WILL DESIGNATE THE ELIGIBLE PARTICIPANTS WHO
WILL BE ENTITLED TO EARN A LONG-TERM PERFORMANCE AWARD FOR SUCH PERFORMANCE
PERIOD UNDER THIS PLAN, AND WILL ESTABLISH FOR EACH SUCH ELIGIBLE PARTICIPANT
FOR SUCH PERFORMANCE PERIOD (I) ONE OR MORE LONG-TERM PERFORMANCE GOALS, AND
(II) FOR EACH SUCH LONG-TERM PERFORMANCE GOAL, A LONG-TERM PERFORMANCE GOAL
TARGET AND THE METHOD BY WHICH ACHIEVEMENT THEREOF WILL BE MEASURED. IN THE
EVENT THAT MORE THAN ONE LONG-TERM PERFORMANCE GOAL IS ESTABLISHED FOR ANY
ELIGIBLE PARTICIPANT, THE COMMITTEE SHALL AT THE SAME TIME ESTABLISH THE
WEIGHTING OF EACH SUCH LONG-TERM PERFORMANCE GOAL IN DETERMINING SUCH ELIGIBLE
PARTICIPANT’S LONG-TERM PERFORMANCE AWARD. NOTWITHSTANDING ANYTHING IN THIS
SECTION 28A TO THE CONTRARY, THE LONG-TERM PERFORMANCE AWARD PAYABLE TO ANY
ELIGIBLE PARTICIPANT IN ANY PERFORMANCE PERIOD MAY NOT EXCEED $3.0 MILLION.

 

19

--------------------------------------------------------------------------------


 


(E)           PAYMENT OF LONG TERM PERFORMANCE AWARDS. SUBJECT TO SUBSECTION (G)
BELOW, PROVIDED THE COMMITTEE CERTIFIES THE EXTENT TO WHICH THE LONG-TERM
PERFORMANCE GOAL TARGET OR TARGETS UNDER THE LONG-TERM PERFORMANCE GOAL OR GOALS
HAVE BEEN MET OR EXCEEDED, LONG-TERM PERFORMANCE AWARDS WILL BE PAID IN CASH BY
MARCH 15 AFTER THE END OF THE YEAR IN WHICH THE PERFORMANCE PERIOD ENDS, UNLESS
ADMINISTRATIVELY IMPRACTICABLE TO DO SO. IF PERMITTED BY THE REGULATIONS AND
CODE SECTION 162(M), THE COMMITTEE MAY DETERMINE TO PAY A PORTION OF A LONG-TERM
PERFORMANCE AWARD IN DECEMBER OF THE LAST YEAR OF THE PERFORMANCE PERIOD TO
WHICH IT RELATES. THE COMMITTEE MAY NOT INCREASE THE AMOUNT OF A LONG-TERM
PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAYABLE UPON THE ACHIEVEMENT OF THE
LONG-TERM PERFORMANCE GOAL TARGET OR TARGETS, BUT IT MAY REDUCE ANY ELIGIBLE
PARTICIPANT’S LONG-TERM PERFORMANCE AWARD IN ITS DISCRETION. SUBJECT TO SECTIONS
14(C) AND 28A(G), NO LONG-TERM PERFORMANCE AWARD WILL BE PAYABLE TO ANY ELIGIBLE
PARTICIPANT WHO IS NOT AN EMPLOYEE OF THE COMPANY ON THE LAST DAY OF THE
PERFORMANCE PERIOD TO WHICH SUCH LONG-TERM PERFORMANCE AWARD RELATES.


 


(F)            TERMINATION OF EMPLOYMENT BECAUSE OF DEATH, DISABILITY OR
RETIREMENT. IN THE EVENT THAT AN ELIGIBLE PARTICIPANT TERMINATES EMPLOYMENT
BECAUSE OF DEATH, DISABILITY OR RETIREMENT, SUCH ELIGIBLE PARTICIPANT, OR IN THE
EVENT OF DEATH SUCH PERSON AS DETERMINED IN ACCORDANCE WITH SECTION 30, SHALL BE
PAID A PRO RATA PORTION OF SUCH ELIGIBLE PARTICIPANT’S LONG-TERM PERFORMANCE
AWARD THAT WOULD OTHERWISE BE PAYABLE UPON THE ACHIEVEMENT OF THE LONG-TERM
PERFORMANCE GOAL TARGET OR TARGETS HAD THE PARTICIPANT CONTINUED EMPLOYMENT
UNTIL THE END OF THE PERFORMANCE PERIOD. SUCH PRO RATA LONG-TERM PERFORMANCE
AWARD SHALL NOT BE PAID UNTIL THE END OF THE PERFORMANCE PERIOD TO WHICH SUCH
LONG-TERM AWARD RELATES.


 


(G)           DEFERRAL AND ALTERNATIVE FORM OF PAYMENT OF LONG-TERM PERFORMANCE
AWARDS. IF THE COMMITTEE DETERMINES THAT SOME PORTION OF A LONG-TERM PERFORMANCE
AWARD TO AN ELIGIBLE PARTICIPANT SHALL BE TREATED AS A DEFERRED LONG-TERM
PERFORMANCE AWARD AND PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THE
ELIGIBLE PARTICIPANT WILL BE NOTIFIED IN WRITING WHEN SUCH DEFERRED LONG-TERM
PERFORMANCE AWARD SHALL BE PAID AND OVER WHAT PERIOD OF TIME. IN EACH YEAR THE
COMMITTEE SHALL HAVE THE DISCRETION TO PROVIDE FOR THE PAYMENT OF AN AMOUNT
EQUIVALENT TO INTEREST, AT SUCH RATE OR RATES FIXED BY THE COMMITTEE, ON ANY
DEFERRED LONG-TERM PERFORMANCE AWARD. ANY AMOUNTS PROVIDED FOR PURSUANT TO THE
PRECEDING SENTENCE SHALL BECOME PAYABLE IN SUCH MANNER, AT SUCH TIME OR TIMES,
AND SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE SHALL IN ITS SOLE DISCRETION
DETERMINE; PROVIDED, HOWEVER, THAT THE TOTAL AMOUNT OF SUCH INTEREST SHALL BE
DEDUCTED FROM THE MAXIMUM AMOUNT AVAILABLE FOR AWARDS UNDER THE FORMULA
DESCRIBED IN SECTION 5 OF THE PLAN. FURTHERMORE, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, DETERMINE THAT SUCH LONG-TERM PERFORMANCE AWARD SHALL BE PAID IN
SHARES OF COMMON STOCK OR IN THE FORM OF RETIREMENT UNITS (SUBJECT TO THE
PROVISIONS OF SECTIONS 23-26 HEREOF). FOR THIS PURPOSE, SHARES OF COMMON STOCK
SHALL BE VALUED AT FAIR MARKET VALUE, AND RETIREMENT UNITS SHALL BE DEEMED TO
HAVE A VALUE EQUAL TO THE FAIR MARKET VALUE OF THE UNDERLYING COMMON STOCK, IN
EACH CASE AS OF THE DATE OF THE COMMITTEE’S DETERMINATION TO PAY SUCH LONG-TERM
PERFORMANCE AWARD IN SUCH FORM.

 

20

--------------------------------------------------------------------------------


 


(H)           CODE SECTION 162(M). IT IS THE INTENT OF THE COMPANY THAT
LONG-TERM PERFORMANCE AWARDS SATISFY, AND THIS SECTION 28A BE INTERPRETED IN A
MANNER THAT SATISFIES, THE APPLICABLE REQUIREMENT OF CODE SECTION 162(M) AND THE
REGULATIONS SO THAT THE COMPANY’S TAX DEDUCTION FOR LONG-TERM PERFORMANCE AWARDS
TO ELIGIBLE PARTICIPANTS IS NOT DISALLOWED IN WHOLE OR IN PART BY OPERATION OF
CODE SECTION 162(M). IF ANY PROVISION OF THIS PLAN OR OF ANY LONG-TERM
PERFORMANCE AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH SUCH INTENT, THAT
PROVISION SHALL BE INTERPRETED AND DEEMED AMENDED SO AS TO AVOID SUCH CONFLICT.
TO THE EXTENT OF ANY IRRECONCILABLE CONFLICT WITH SUCH INTENT, SUCH PROVISION
SHALL BE DEEMED VOID AS APPLICABLE TO ANY PARTICIPANT WHOSE COMPENSATION IS
SUBJECT TO CODE SECTION 162(M).


 

PART III  GENERAL PROVISIONS

 


28.          STOCK DIVIDEND OR STOCK SPLIT


 

If at any time the Company shall take any action whether by stock dividend,
stock split, combination of shares, or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, (i) the number of shares of Common Stock
then subject to deferred Awards, credited to Retirement Unit Accounts (matured
or unmatured) or set aside for Performance or Other Awards, (ii) the number of
outstanding Options, the number of shares of Common Stock for which such Options
are exercisable and the exercise price thereof, (iii) the number of shares of
Common Stock reserved for Awards, (iv) the number of shares of Common Stock
reserved for Options, and (v) the maximum number of shares with respect to which
Options may be granted to any key employee in any calendar year under Section
6(b), shall be increased or decreased in the same proportion. The Committee
shall make an appropriate equitable adjustment to the provisions of Section
13(a) to take account of such increase or decrease in issued and outstanding
shares. The Committee in its discretion may make appropriate equitable
adjustments respecting deferred Stock Awards, Retirement Units, Annual
Performance Awards, Long-Term Performance Awards, Performance or Other Awards
and outstanding Options to take account of a dividend by the Company of property
other than cash. All such adjustments shall be made by the Committee whose
determination shall be conclusive and binding upon all Participants and any
person claiming under or through any Participant.

 


29.          RECLASSIFICATION OR MERGER


 

If at any time the Company reclassifies or otherwise changes its issued and
outstanding Common Stock (other than in par value) or the Company and one or
more corporations merge and the Company is the surviving corporation of such
merger, then each Stock Award, Retirement Unit (matured or unmatured), Annual
Performance Award, Performance or Other Award which at the time of such
reclassification or merger is credited as a Stock Award, Retirement Unit, Annual
Performance Award, Long-Term Performance Award, Performance or Other Award shall
thereafter be deemed to be the equivalent of (and all Units thereafter credited
to a Retirement Unit Account shall be computed with reference to), and
outstanding Options shall be exercisable for, the shares of stock or other
securities of the Company which pursuant to the terms of such reclassification
or merger are issued with respect to each share of Common Stock. The Committee
shall also make an appropriate equitable adjustment to the provisions of
Sections 6(b) and 13(a) to take account of such event. All such adjustments
shall be made by the

 

21

--------------------------------------------------------------------------------


 

Committee whose determination shall be conclusive and binding upon all
Participants and any person claiming under or through any Participant.

 


30.          NON-ALIENATION OF BENEFITS


 

Except as herein specifically provided, no right or unpaid benefit under this
Plan shall be subject to alienation, assignment, pledge or charge and any
attempt to alienate, assign, pledge or charge the same shall be void. If any
Participant or person entitled to the benefits hereunder should attempt to
alienate, assign, pledge or charge any benefit hereunder, then such benefit
shall, in the discretion of the Committee, cease. Notwithstanding the foregoing,
rights and benefits hereunder shall pass by will or the laws of descent and
distribution in the following order: (i) to beneficiaries so designated by the
Participant; if none, then (ii) to a legal representative of the Participant; if
none, then (iii) to the persons entitled thereto as determined by a court of
competent jurisdiction. Awards so passing shall be made at such times and in
such manner as if the Participant were living.

 


31.          WITHHOLDING OR DEDUCTION FOR TAXES


 

If at any time specified herein for the making of any payment or delivery of any
Common Stock to any Participant or beneficiary, any law or regulation of any
governmental authority having jurisdiction in the premises shall require the
Company to withhold, or to make any deduction for, any taxes or take any other
action in connection with the payment or delivery then to be made, such payment
or delivery shall be deferred until such withholding or deduction shall have
been provided for by the Participant or beneficiary, or other appropriate action
shall have been taken. The amount of any such tax shall be computed by the
Company in a manner consistent with applicable law. The Participant or
beneficiary may satisfy the obligation for such withholding or deduction in
whole or in part by electing to deliver shares of Common Stock already owned and
having a value (as determined by Committee rule consistent with applicable law)
equal to the amount to be withheld or deducted.

 


32.          ADMINISTRATION EXPENSES


 

The entire expense of administering this Plan shall be borne by the Company.

 


33.          GENERAL CONDITIONS


 


(A)           THE BOARD IN ITS DISCRETION MAY FROM TIME TO TIME AMEND, SUSPEND
OR TERMINATE ANY OR ALL OF THE PROVISIONS OF THIS PLAN, PROVIDED THAT NO CHANGE
MAY BE MADE WHICH WOULD PREVENT INCENTIVE STOCK OPTIONS GRANTED UNDER THE PLAN
FROM BEING INCENTIVE STOCK OPTIONS AS DESCRIBED THEREIN WITHOUT THE CONSENT OF
THE OPTIONEES CONCERNED, AND FURTHER PROVIDED THAT THE BOARD MAY NOT MAKE ANY
AMENDMENT WHICH (1) CHANGES THE CLASS OF PERSONS ELIGIBLE FOR INCENTIVE STOCK
OPTIONS, OR (2) INCREASES THE TOTAL NUMBER OF SHARES FOR WHICH OPTIONS MAY BE
GRANTED UNDER SECTION 6(C), OR (3) MATERIALLY AFFECTS THE PROVISIONS OF SECTIONS
13(A) OR (B) OF THE PLAN, OR (4) MATERIALLY INCREASES THE BENEFITS ACCRUING TO
PARTICIPANTS UNDER THE PLAN (PROVIDED THAT CHANGES IN THE VESTING AND EXERCISE
PERIODS FOR OPTIONS FOR PARTICIPANTS WHO LEAVE THE COMPANY MAY BE EFFECTED BY
THE BOARD OR THE COMMITTEE WITHOUT STOCKHOLDER APPROVAL), OR (5) INCREASES THE
TOTAL NUMBER OF

 

22

--------------------------------------------------------------------------------


 


SHARES AUTHORIZED UNDER SECTION 13(F) FOR WHICH AWARDS MAY BE GRANTED, WITHOUT
THE CONSENT AND APPROVAL OF THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES
OF CLASS A AND CLASS B COMMON STOCK OF THE COMPANY ENTITLED TO VOTE THEREON,
VOTING TOGETHER AS ONE CLASS. THE FOREGOING PROVISIONS SHALL NOT BE CONSTRUED TO
PREVENT THE COMMITTEE FROM EXERCISING ITS DISCRETION, OR TO LIMIT SUCH
DISCRETION, TO INCREASE THE TOTAL NUMBER OF SHARES FOR WHICH OPTIONS MAY BE
GRANTED UNDER SECTION 6(B) OR THE TOTAL NUMBER OF SHARES AUTHORIZED UNDER
SECTION 13(F) FOR WHICH AWARDS MAY BE GRANTED, AS EXPRESSLY PERMITTED BY
SECTIONS 28 AND 29 HEREOF, OR TO ADJUST THE PROVISIONS OF SECTIONS 13(A) AND (B)
HEREOF AS EXPRESSLY PERMITTED BY SECTIONS 13(B), 28 AND 29 HEREOF, OR OTHERWISE
TO EXERCISE ANY DISCRETION TO THE EXTENT EXPRESSLY AUTHORIZED HEREUNDER.


 


(B)           NOTHING CONTAINED IN THE PLAN SHALL PROHIBIT THE COMPANY FROM
ESTABLISHING INCENTIVE COMPENSATION ARRANGEMENTS IN ADDITION TO THIS PLAN AND
THE CASH PLAN. PAYMENTS MADE UNDER ANY SUCH SEPARATE ARRANGEMENTS SHALL NOT BE
INCLUDED IN OR CONSIDERED A PART OF THE MAXIMUM DOLLAR AMOUNT AVAILABLE FOR
AWARDS UNDER THE PLAN AND CASH PLAN, OR NUMBER OF SHARES AVAILABLE FOR AWARDS OR
OPTIONS UNDER THE PLAN, AND SHALL NOT BE CHARGED AGAINST THE DOLLAR OR SHARE
AMOUNTS AVAILABLE FOR AWARDS UNDER THE PLAN AND CASH PLAN OR OPTIONS UNDER THE
PLAN. IN THE DISCRETION OF THE COMMITTEE, EMPLOYEES SHALL BE ELIGIBLE TO
PARTICIPATE IN SUCH OTHER ARRANGEMENTS, AS WELL AS THE PLAN AND CASH PLAN, IN
THE SAME YEAR.


 


(C)           NOTHING IN THIS PLAN SHALL BE DEEMED TO LIMIT IN ANY WAY THE RIGHT
OF THE COMPANY TO TERMINATE A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AT ANY
TIME.


 


(D)           THE COMMITTEE MAY PROMULGATE RULES AND REGULATIONS RELATING TO THE
ADMINISTRATION AND INTERPRETATION OF, AND PROCEDURES UNDER, THE PLAN. ANY
DECISION OR ACTION TAKEN BY THE COMPANY, THE BOARD OR THE COMMITTEE ARISING OUT
OF OR IN CONNECTION WITH THE CONSTRUCTION, ADMINISTRATION, INTERPRETATION AND
EFFECT OF THE PLAN SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTICIPANTS AND ANY
PERSON CLAIMING UNDER OR THROUGH ANY PARTICIPANT.


 


(E)           NO MEMBER OF THE BOARD OR OF THE COMMITTEE SHALL BE LIABLE FOR ANY
ACT OR ACTION, WHETHER OF COMMISSION OR OMISSION, TAKEN BY ANY OTHER MEMBER OR
BY ANY OFFICER, AGENT OR EMPLOYEE, NOR FOR ANYTHING DONE OR OMITTED TO BE DONE
BY SUCH DIRECTOR EXCEPT IN CIRCUMSTANCES INVOLVING ACTUAL BAD FAITH.


 


(F)            NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE COMPANY
SHALL NOT BE OBLIGATED TO MAKE ANY AWARD, ISSUE ANY SHARES OF COMMON STOCK, OR
GRANT ANY OPTION WITH RESPECT THERETO, UNLESS IT IS ADVISED BY COUNSEL OF ITS
SELECTION THAT IT MAY DO SO WITHOUT VIOLATION OF THE APPLICABLE FEDERAL AND
STATE LAWS PERTAINING TO THE ISSUANCE OF SECURITIES, AND MAY REQUIRE ANY STOCK
SO ISSUED TO BEAR A LEGEND, MAY GIVE ITS TRANSFER AGENT INSTRUCTIONS, AND MAY
TAKE SUCH OTHER STEPS, AS IN ITS JUDGMENT ARE REASONABLY REQUIRED TO PREVENT ANY
SUCH VIOLATION.

 

23

--------------------------------------------------------------------------------


 


(G)           IT IS THE INTENT OF THE COMPANY THAT TRANSACTIONS INVOLVING
OPTIONS OR AWARDS GRANTED UNDER THE PLAN BE ENTITLED TO THE EXEMPTION FROM
SECTION 16 OF THE EXCHANGE ACT PROVIDED BY RULE 16B-3, THAT ANY AMBIGUITIES OR
INCONSISTENCIES IN CONSTRUCTION OF THE PLAN BE INTERPRETED TO GIVE EFFECT TO
SUCH INTENTION AND THAT IF ANY PROVISION OF THE PLAN IS FOUND NOT TO BE IN
COMPLIANCE WITH RULE 16B-3, SUCH PROVISION SHALL BE DEEMED NULL AND VOID TO THE
EXTENT REQUIRED TO PERMIT ANY SUCH TRANSACTION TO COMPLY WITH RULE 16B-3. THE
COMMITTEE MAY ADOPT RULES AND REGULATIONS UNDER, AND AMEND, THE PLAN IN
FURTHERANCE OF THE INTENT OF THE FOREGOING.


 


(H)           CODE SECTION 409A. IT IS THE INTENT OF THE COMPANY THAT, TO THE
EXTENT THE PLAN AS TO ANY AWARD CONSTITUTES A NONQUALIFIED DEFERRED COMPENSATION
PLAN WITHIN THE MEANING OF CODE SECTION 409A, THE PLAN AS TO SUCH AWARD BE
INTERPRETED IN A MANNER THAT SATISFIES THE REQUIREMENTS OF CODE SECTION 409A. IF
ANY PROVISION OF THE PLAN OR OF ANY AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT
WITH SUCH INTENT, THAT PROVISION SHALL BE INTERPRETED AND DEEMED AMENDED SO AS
TO AVOID SUCH CONFLICT. WITHOUT LIMITING THE FOREGOING, TO THE EXTENT THE PLAN
OR AWARD PROVIDES THE COMMITTEE WITH THE DISCRETION TO DETERMINE THE TIME OR
FORM OF PAYMENT OF AN AWARD (INCLUDING ANY EARNINGS, INTEREST OR DIVIDENDS
CREDIT), AND/OR DEFER OR ACCELERATE THE TIME OF PAYMENT OF AN AWARD (INCLUDING
ANY EARNINGS, INTEREST OR DIVIDENDS CREDIT), THE COMMITTEE SHALL EXERCISE SUCH
DISCRETION ONLY AT SUCH TIME AND IN SUCH MANNER AS COMPLIES WITH CODE SECTION
409A. “CODE SECTION 409A” SHALL MEAN SECTION 409A OF THE CODE (OR ANY SUCCESSOR
PROVISION).


 


34.          TRANSITION


 

Upon the effectiveness of this Plan, as provided below, and the Cash Plan, such
plans replaced the Company’s Executive Incentive Compensation Plan (“EICP”),
except that the EICP shall continue to govern options and awards of restricted
stock outstanding under the EICP. No further awards will be made under the EICP,
and all amounts accrued for awards under the EICP and unawarded were carried
forward and made available for Awards under the Plan and awards under the Cash
Plan. All unmatured and matured but undistributed retirement units and all
performance awards respecting current performance cycles awarded under the EICP
became Retirement Units and Performance Awards hereunder and any payments or
distributions in respect thereof shall be made hereunder; provided, however,
that the number of shares of Common Stock available for Awards pursuant to
Section 13(f) hereof shall not be reduced by the number of such retirement units
previously awarded under the EICP and paid subsequently under the Plan.

 


35.          EFFECTIVE DATE; EXPIRATION


 

The Plan became effective for periods beginning after January 1, 1991 upon
approval by the holders of a majority of the outstanding shares of Class A and
Class B Common Stock of the Company entitled to vote thereon at the 1991 Annual
Meeting of Stockholders, in person or by proxy, voting together as a single
class. No Options may be granted or Awards made under the Plan after December
31, 2010, or such earlier expiration date as may be designated by resolution of
the Board.

 

24

--------------------------------------------------------------------------------